DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on September 23, 2020 have been received and entered. Claim 1 has been amended, while claims 3, 6, 9-10, 15-27, 30-31 and 32 have been canceled. Applicant’s supplemental amendments to the claims filed on October 5, 2020 have also been received and entered. Claim 1 has been amended. Claims 1-2, 4-5, 7-8, 11-14, 28 and 29 are pending and under consideration in the instant application. 
Election/Restrictions
Applicant’s election without traverse of Claims 1-4 (group I) in the reply filed on November 8, 2017 was acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. George Huang  on January 15, 2021.
The following examiner’s amendment hereunder is based upon the set of claims filed on 10/05/2020.
The application has been amended as follows: 

In the claims
Cancel claims 4- 5, 11-12, 28 

Following claims have been re-written as follows:
	A method for producing cardiomyocyte progenitor cells from human pluripotent stem cells, comprising:
culturing the human pluripotent stem cells onto a culture plate coated with a substrate in a medium containing basic fibroblast growth factor (bFGF)  for about 4 days, wherein the substrate is a  mixture of   (i) recombinant laminin-521 (LN-521) or recombinant laminin-511 (LN-511) and (ii) recombinant laminin-221 (LN-221);
culturing the human pluripotent stem cells on the substrate in the presence of a differentiation medium containing an effective amount of a GSK-3 inhibitor for about 1 day to stimulate Wnt signaling and obtain brachyury positive cells;
culturing the brachyury positive cells on the substrate in a differentiation medium containing an effective amount of a Wnt inhibitor for about 2 days to suppress Wnt signaling and promote cardiac mesodermal specification; and 
removing the differentiation medium containing the Wnt inhibitor from step (c) and replacing with a basal medium to culture the cells on the substrate in the basal medium for about  2 to about 4 days to produce human cardiomyocyte progenitor cells that  express Islet-1 and NKX2.5 transcription factor. 

The method of claim 1, further comprising (e) differentiating the cardiomyocyte progenitor cells plated on the substrate  in the basal medium to produce mature human cardiomyocyte cells that express  Troponin T, myosin light chain for ventricular cells (MLC2v), and myosin sarcomere filament (MF-20) biomarkers.

29. The method of claim 1, further comprising (e), maintaining the cardiomyocyte progenitor cells on a culture plate coated with either LN-511 or LN-521 matrix in a medium containing GSK inhibitor that enhances Wnt signaling, wherein greater than 99% of the cardiomyocyte progenitor cells express Islet-1 and NKX2.5 transcription factor.

Following claim is newly added.

33.	A method for producing cardiomyocyte progenitor cells from human pluripotent stem cells, comprising:
maintaining the human pluripotent stem cells on a cell culture plate coated with recombinant laminin-521 (LN-521) or recombinant laminin-511 (LN-511) but without laminin-221 (LN-221);
culturing the human pluripotent stem cells onto a culture plate coated with a substrate in a medium containing basic fibroblast growth factor (bFGF) for about 4 days, wherein the substrate is a mixture of (i) recombinant LN-521 or recombinant LN-511 and (ii) recombinant LN-221;
culturing the pluripotent stem cells on the substrate of step (b) in the presence of a differentiation medium containing an effective amount of a GSK-3 inhibitor for about 1 day to stimulate Wnt signaling and obtain brachyury positive cells;
culturing the brachyury positive cells on the substrate of step (c) in a differentiation medium containing an effective amount of a Wnt inhibitor for about 2 days to suppress Wnt signaling and promote cardiac mesodermal specification; and 
removing the differentiation medium containing the Wnt inhibitor from step (d) and replacing with a basal medium to culture the cells on the substrate of step (d) in the basal medium for about 2 to about 4 days to produce human cardiomyocyte progenitor cells that express Islet-1 and NKX2.5 transcription factor. 

 Conclusion
The following is an examiner’s statement of reasons for allowance: With the Examiner's Amendment as detailed above, the rejections of claims under 35 USC112 (a), as set forth in the Office Action of 07/23/2020 is hereby WITHDRAWN. Relevant to the withdrawal of the rejections in the Office Action of 07/23/2020, applied to claims 1-2, 8, 13-14 and 29, the rejections are withdrawn in light of amendments and persuasive argument on the record. Prior art fails to teach or suggest cardiomyocyte progenitor cells could be prepared on a substrate containing mixture of (i) recombinant laminin-521 (LN-521) or recombinant laminin-511 (LN-511) and (ii) recombinant laminin-221 (LN-221). ). It is relevant to note that basal medium is RPMI/B27 (as in example 2 of the instant specification). The closest prior art summarized by the reference of Couture et al (US20130330825) teaches laminin that support cardiomyocyte include LN-111, LN-121, LN-211, LN-332, LN-411, and LN-421. See paragraphs [0017]-[0018]. Couture et al fails to teach or suggest a substrate that includes a recombinant laminin-221 in any combination to produce cardiomyocyte progenitor cells and/or cardiomyocyte. Further, the Yap’s declaration filed on 11/21/2018 shows that it was unexpected that a substrate containing LN-221 would produce more cardiomyocyte than the substrate containing LN-211 1-2, 8, 13-14, 29 and 33 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/ANOOP K SINGH/Primary Examiner, Art Unit 1632